


116 HR 1705 IH: Jaime’s Law
U.S. House of Representatives
2019-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1705
IN THE HOUSE OF REPRESENTATIVES

March 13, 2019
Ms. Wasserman Schultz (for herself, Mr. Cicilline, Ms. Clarke of New York, Mr. Cohen, Ms. DeLauro, Mr. Johnson of Georgia, Mr. Krishnamoorthi, Mr. Lynch, Mr. McNerney, Ms. Moore, Ms. Norton, Mr. Pallone, Ms. Schakowsky, Mr. Serrano, Mrs. Watson Coleman, Ms. Dean, Mr. Khanna, Mr. Deutch, Mr. Moulton, Ms. Roybal-Allard, Ms. Kelly of Illinois, Mr. Cummings, Miss Rice of New York, Mr. Engel, Mr. Rush, Ms. Jackson Lee, Ms. Frankel, Mr. Soto, Mr. Raskin, Ms. Mucarsel-Powell, Mr. Cleaver, Mr. Espaillat, Mrs. Lowey, Mr. Pascrell, Ms. Haaland, Mr. Hastings, Mr. Norcross, Mr. Takano, Mrs. Napolitano, Mr. Brendan F. Boyle of Pennsylvania, Ms. Lofgren, Mrs. McBath, Mr. Crist, Mr. Cisneros, Mr. Nadler, Mr. Brown of Maryland, Ms. Eshoo, Ms. Pressley, Mr. Swalwell of California, Mr. Levin of California, Mr. Quigley, Ms. Clark of Massachusetts, Mrs. Demings, Mr. Vargas, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To prevent the purchase of ammunition by prohibited purchasers.
 
 
1.Short titleThis Act may be cited as Jaime’s Law.  2.PurposeThe purpose of this Act is to enhance the background check process in the United States to prevent the purchase of ammunition by individuals prohibited from doing so. 
3.Transfers of firearms or ammunition 
(a)In generalSection 922 of title 18, United States Code, is amended— (1)by striking subsection (s) and redesignating subsection (t) as subsection (s); 
(2)in subsection (s) (as so redesignated)— (A)by inserting or ammunition after firearm each place it appears except in paragraph (3); 
(B)in paragraph (1)(B)(ii), by inserting in the case of a firearm, before 3;  (C)in paragraph (3)— 
(i)by striking all that precedes subparagraph (B) and inserting the following:  (3)Paragraph (1) shall not apply to a transfer between a licensee and another person if— 
(A) 
(i)in the case of a firearm transfer— (I)such other person has presented to the licensee a permit that— 
(aa)allows such other person to possess or acquire a firearm; and  (bb)was issued not more than 5 years earlier by the State in which the transfer is to take place; and 
(II)the law of the State provides that such a permit is to be issued only after an authorized government official has verified that the information available to such official does not indicate that possession of a firearm by such other person would be in violation of law; or  (ii)in the case of an ammunition transfer— 
(I)such other person has presented to the licensee a permit that— (aa)allows such other person to possess or acquire ammunition, or to possess or acquire a firearm; and 
(bb)was issued not more than 5 years earlier by the State in which the transfer is to take place; and  (II)the law of the State provides that such a permit is to be issued only after an authorized government official has verified that the information available to such official does not indicate that possession of ammunition by such other person would be in violation of law;; and 
(ii)in subparagraph (C)(ii), by striking (as defined in subsection (s)(8)); and  (D)by adding at the end the following: 
 
(7)In this subsection, the term chief law enforcement officer means the chief of police, the sheriff, or an equivalent officer or the designee of any such individual.; and  (3)by inserting after subsection (s) (as so redesignated) the following: 
 
(t) 
(1) 
(A)It shall be unlawful for any person who is not a licensed importer, licensed manufacturer, or licensed dealer to transfer ammunition to any other person who is not so licensed, unless a licensed importer, licensed manufacturer, or licensed dealer has first taken possession of the ammunition for the purpose of complying with subsection (s).  (B)Upon taking possession of ammunition under subparagraph (A), a licensee shall comply with all requirements of this chapter as if the licensee were transferring ammunition from the inventory of the licensee to the unlicensed transferee. 
(C)If a transfer of ammunition described in subparagraph (A) will not be completed for any reason after a licensee takes possession of the ammunition (including because the transfer of the ammunition to, or receipt of the ammunition by, the transferee would violate this chapter), the return of the ammunition to the transferor by the licensee shall not constitute the transfer of ammunition for purposes of this chapter.  (2)Paragraph (1) shall not apply to— 
(A)a law enforcement agency or any law enforcement officer, armed private security professional, or member of the armed forces, to the extent the officer, professional, or member is acting within the course and scope of employment and official duties;  (B)a transfer that is a loan or bona fide gift between spouses, between domestic partners, between parents and their children, between siblings, between aunts or uncles and their nieces or nephews, or between grandparents and their grandchildren; 
(C)a transfer to an executor, administrator, trustee, or personal representative of an estate or a trust that occurs by operation of law upon the death of another person;  (D)a transfer if the transfer is necessary to prevent imminent death or great bodily harm, if the possession by the transferee lasts only as long as immediately necessary to prevent the imminent death or great bodily harm; or 
(E)a transfer, if the transferor has no reason to believe that the transferee will use or intends to use the ammunition in a crime or is prohibited from possessing ammunition under State or Federal law, and the transfer takes place and the transferee’s possession of the ammunition is exclusively— (i)at a shooting range or in a shooting gallery or other area designated for the purpose of target shooting; 
(ii)while reasonably necessary for the purposes of hunting, trapping, or fishing, if the transferor— (I)has no reason to believe that the transferee intends to use the ammunition in a place where it is illegal; and 
(II)has reason to believe that the transferee will comply with all licensing and permit requirements for such hunting, trapping, or fishing; or  (iii)while in the presence of the transferor. 
(3) 
(A)Notwithstanding any other provision of this chapter, the Attorney General may implement this subsection with regulations.  (B)Regulations promulgated under this paragraph may not include any provision requiring licensees to facilitate transfers in accordance with paragraph (1). 
(C)Regulations promulgated under this paragraph may not include any provision requiring persons not licensed under this chapter to keep records of background checks of ammunition transfers.  (D)Regulations promulgated under this paragraph may not include any provision limiting the amount of any fee a licensee may charge to facilitate transfers in accordance with paragraph (1). 
(4)It shall be unlawful for a licensed importer, licensed manufacturer, or licensed dealer to transfer possession of ammunition to another person who is not so licensed unless the importer, manufacturer, or dealer has provided such other person with a notice of the prohibition under paragraph (1), and such other person has certified that such other person has been provided with this notice on a form prescribed by the Attorney General..  (b)Technical and conforming amendments (1)Section 922Section 922(y)(2) of title 18, United States Code, is amended, in the matter preceding subparagraph (A), by striking , (g)(5)(B), and (s)(3)(B)(v)(II) and inserting and (g)(5)(B). 
(2)Consolidated and further continuing appropriations act, 2012Section 511 of title V of division B of the Consolidated and Further Continuing Appropriations Act, 2012 (34 U.S.C. 40901 note) is amended by striking subsection 922(t) each place it appears and inserting subsection (s) or (t) of section 922.  4.Rules of constructionNothing in this Act, or any amendment made by this Act, shall be construed to— 
(1)authorize the establishment, directly or indirectly, of a national firearms or ammunition registry; or  (2)interfere with the authority of a State, under section 927 of title 18, United States Code, to enact a law on the same subject matter as this Act. 
5.Effective dateThis title and the amendments made by this title shall take effect 180 days after the date of enactment of this Act.   